Exhibit 21.1 LIST OF SUBSIDIARIES Wollemi Mining Corp. has the following subsidiaries and affiliates: Jurisdiction of Incorporation or Subsidiaries' or Affiliate's Name Organization Percentage of Ownership Peakway Worldwide Limited British Virgin Islands 100% by Wollemi Mining Corp. Alberta Holdings Limited Hong Kong 100% by Peakway Worldwide Limited Fujian Jinjiang Pacific Shoes Co., Limited PRC 100% by Alberta Holdings Limited Fujian Baopiao Light Industry Co., Limited PRC 100% by Alberta Holdings Limited
